Citation Nr: 0501410	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of 
the left leg with chondromalacia of the left knee, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for a fracture of 
the left knee status post osteoptomy with ankle disability, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1964 
to September 1984.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The service-connected left lower extremity disability 
consists of a fracture of the left leg with chondromalacia of 
the left knee, currently evaluated as 30 percent disabling, a 
fracture of the left knee status post osteoptomy with ankle 
disability, currently evaluated as 20 percent disabling, and 
degenerative joint disease of the left knee, currently 
evaluated as 20 percent disabling.  

2.  The veteran has a combined rating for his left lower 
extremity disability of 60 percent.  


CONCLUSIONS OF LAW

1.  The claim for an increased rating in excess of 30 percent 
for the service-connected fracture of the left leg with 
chondromalacia of the left knee, must be denied by operation 
of law.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.68, 4.71a including Diagnostic Code 5257 
(2004).

2.  The claim for an increased rating in excess of 20 percent 
for the service-connected fracture of the left knee status 
post osteoptomy with ankle disability must be denied by 
operation of law.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.68, 4.71a including Diagnostic 
Code 5262 (2004).

3.  The claim for an increased rating in excess of 20 percent 
for the service-connected degenerative joint disease of the 
left knee must be denied by operation of law.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.68, 4.71a 
including Diagnostic Code 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
of the left lower extremity, a fracture of the left leg with 
chondromalacia of the left knee, currently evaluated as 30 
percent disabling, a fracture of the left knee status post 
osteoptomy with ankle disability, currently evaluated as 20 
percent disabling, and degenerative joint disease of the left 
knee, currently rated as 20 percent disabling, have increased 
in severity such that increased ratings should be assigned. 
The combined disability rating for the service-connected left 
lower extremity disability is 60 percent.

According to 38 C.F.R. § 4.68 (2004), the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  With specific regard to the leg, amputation of a 
lower extremity at the middle or lower third of the thigh may 
be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5162 (2004).  Amputation of a leg with 
defective stump and thigh amputation recommended or 
amputation not improvable by a prosthesis controlled by 
natural knee action may also be assigned a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164 
(2004). 

Thus, in this case, the "amputation rule" precludes a 
combined rating in excess of 60 percent for pathology 
involving one knee.  38 C.F.R. §4.71a, Diagnostic Code 5162 
(the rating for amputation at the middle or lower third of 
the thigh) and Diagnostic Codes 5163, 5164 (the rating for 
amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by a prosthesis 
controlled by natural knee action).  See 38 C.F.R. §§ 4.25, 
including Table I (regarding combined ratings).  In effect, 
the veteran is now receiving the maximum schedular rating 
available for his left knee disability.

Since the schedular criteria provide for no more than a 60 
percent rating for disability manifested by amputation of the 
leg at the mid-thigh level or below, increased compensation 
based on a higher rating under any of these particular 
Diagnostic Codes cannot be assigned in this case.  

The Board recognizes the veteran's arguments relevant to 
entitlement to higher ratings based on his left lower 
extremity disability.  He has identified disability due to 
arthritis, muscle impairment and overall functional loss. The 
regulations, however, do not permit a combined rating for 
disability of an extremity higher than the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2004).  Since the veteran is 
already in receipt of the combined schedular rating of 60 
percent, no higher individual evaluation may be assigned.

Thus, since the Board is bound by the applicable regulations, 
his claims for increase must be denied by operation of law.  
In other words, in a case such as this one, where the law and 
not the evidence is dispositive, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in  Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).

The regulations implementing the VCAA, published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  However, as disposition of these issues 
involves not a disputed question of fact, but rather a matter 
of law, further evidentiary development is not required in 
this case.

In this case, because the law and not the evidence is 
dispositive, the changes made by the VCAA as to evidentiary 
development are not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation).

In the circumstances of this case, further discussion of VCAA 
or development of the case with regard to these issues would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




ORDER

Entitlement to an increased evaluation for a fracture of the 
left leg with chondromalacia of the left knee,  beyond 30 
percent is denied.  

Entitlement to an increased evaluation for a fracture of the 
left knee status post osteoptomy with ankle disability, 
beyond  20 percent is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the left knee is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


